UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-6087


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICKY LEE GROVES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:94-cr-00097-F-1; 5:15-cv-00224-F)


Submitted:   August 25, 2016                 Decided:   August 29, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky Lee Groves, Appellant Pro Se.    G. Norman Acker, III,
Assistant United States Attorney, Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ricky Lee Groves seeks to appeal the district court’s order

granting      in     part       his   Fed.       R.     Civ.        P.    59(e)    motion     for

reconsideration of a previous order dismissing as successive his

28 U.S.C. § 2255 (2012) motion, and ultimately denying relief on

the merits of the § 2255 motion.                        The order is not appealable

unless    a    circuit         justice      or   judge      issues         a   certificate     of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2012).                           A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                              28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies          this      standard           by        demonstrating      that

reasonable         jurists       would      find       that     the        district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                          When the district court

denies     relief         on     procedural           grounds,           the   prisoner       must

demonstrate        both     that      the    dispositive            procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                     Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Groves has not made the requisite showing.                               Accordingly, we deny

a   certificate       of       appealability          and   dismiss        the    appeal.       We

dispense      with     oral       argument        because       the        facts    and     legal

                                                 2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3